Case 2:15-cr-00038-DBH Document 126 Filed 11/17/20 Page 1 of 1   PageID #: 269




                      UNITED STATES DISTRICT COURT

                           DISTRICT OF MAINE


 UNITED STATES OF AMERICA,             )
                                       )
                                       )
 V.                                    )      CRIMINAL NO. 2:15-CR-38-DBH
                                       )
 JAMEL HAMILTON,                       )
                                       )
                        DEFENDANT      )


               ORDER ON DEFENDANT’S MOTION FOR RELIEF


      The government has informed the Clerk’s Office that the defendant was

transferred to home confinement on November 12, 2020. Therefore, this motion

for relief is MOOT.

      SO ORDERED.

      DATED THIS 17TH DAY OF NOVEMBER, 2020

                                           /S/D. BROCK HORNBY
                                           D. BROCK HORNBY
                                           UNITED STATES DISTRICT JUDGE
